Citation Nr: 1210786	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  98-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right arm and wrist disorder (claimed as ulnar nerve palsy, myositis, and carpal tunnel syndrome).

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a nervous disorder, and if so, whether service connection is warranted.  

3.  Whether there is clear and unmistakable error (CUE) in a rating decision of February 1980 which denied service connection for a right arm and wrist disorder.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to February 1976. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision by the Department of Veterans Affairs Winston-Salem, North Carolina, Regional Office (RO).  In that decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim of service connection for right arm and wrist pain.  The case subsequently came under the jurisdiction of the RO in Atlanta, Georgia.  In September 2000, the Board reopened the issue of service connection for a right arm/wrist disorder (claimed as ulnar nerve palsy, myositis and carpal tunnel syndrome) and remanded the matter for additional development of the record.  In December 2003, the matter was remanded again to obtain records from the Social Security Administration.  In a decision of April 2005, the Board confirmed the denial of the Veteran's claim for service connection for a disorder of the right arm and wrist. 

The Veteran subsequently appealed the Board's April 2005 denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2006, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further action.  The Court granted that motion later in July 2006 and the case was returned to the Board.  

In August 2007, the matter was remanded back to the RO for additional development pursuant to the directives set forth in the Joint Motion.  To the extent possible, the RO has complied with the Board's August 2007 remand directives, and the matter is once again before the Board.  

Meanwhile, in the Board's September 2000 rating decision, the issue of whether there was a clear and unmistakable error (CUE) in a February 1980 RO rating decision was referred to the RO for adjudication.  That claim, and a claim to reopen a previously denied claim of service connection for a nervous condition, were denied by a December 2002 rating decision issued by the RO in Atlanta, Georgia.  The Veteran's notice of disagreement with that determination was received at the RO in January 2003.  

In May 2005, the RO issued a statement of the case (SOC) addressing the issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for a nervous disorder, but failed to address the issue of whether there was CUE in a February 1980 rating decision with respect to the denial of service connection for a right wrist/arm disability.  The Veteran's substantive appeal to the Board (VA Form 9) with regard to the issue of whether new and material evidence had been received to reopen the previously denied claim of service connection for a nervous disorder was received at the RO in May 2005.  

Because the RO failed to address the CUE issue in the May 2005 SOC, the Board, in its August 2007 remand, directed the RO to issue an SOC as to the issue of whether there was CUE in a February 1980 rating decision.  See Manlincon v. West 12 Vet. App. 238 (1999).  The RO subsequently issued the SOC in November 2010, and the Veteran perfected an appeal as to the CUE issue with the submission of a timely VA Form 9, substantive appeal which was received at the RO in November 2010.  In light of the foregoing, the issue of whether there was CUE in the February 1980 rating decision that denied service connection for residuals of a right wrist injury/right wrist and arm pain, is also currently on appeal and before the Board at this time.  

With regard to the claim of whether new and material evidence has been received to reopen a previously denied claim of service connection for a nervous disorder, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all current psychiatric symptoms. 

The claim of whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, and the claim of service connection for a right arm and wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated February 19, 1980, the RO denied entitlement to service connection for pain in the right arm and wrist, claimed as due to a right wrist injury; the Veteran was properly notified of that decision in March 1980.  As he did not appeal, the determination became final. 

2.  Had all of the statutory or regulatory provisions extant at the time of the February 19, 1980, rating decision been correctly applied, the outcome would not have been manifestly different. 

CONCLUSIONS OF LAW

1.  The February 1980 rating decision that denied entitlement to service connection for a right arm/wrist disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The February 1980 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §  3.105 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to CUE, requests for revision of previous decisions are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  

Thus, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court also held that "there is nothing in the text or the legislative history of the Veterans Claims Assistance Act (VCAA) to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  

In short, VCAA does not apply to motions of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Therefore, further discussion of VCAA is unnecessary.  

The Veteran contends that the February 1980 rating decision that denied entitlement to service connection for right arm and wrist pain, claimed as due to a right arm and wrist injury should be reversed on the grounds that the RO committed CUE in this decision.  

Historically, the Veteran's original claim of service connection for a right arm/right wrist disability was denied in a February 1980 rating decision.  Notice of that decision and the Veteran's appellate rights were sent to the Veteran in March 1980, but the Veteran did not appeal the February 1980 rating decision and it became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  The "purpose of the rule of finality is to preclude repetitive and belated readjudication of Veterans' benefits claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).  There are only two exceptions to the rule of finality of VA decisions, i.e., challenges based on CUE in a prior, final decision (38 U.S.C.A. §§ 5109A, 7111), and reopened claims based on new and material evidence (38 U.S.C.A. § 5108 ).  Id.  The Veteran's claim was reopened in September 2000, and, to date, there is no adequate medical nexus linking any current disability to any disease or injury incurred in service, although that claim is still pending as of this date.  
That notwithstanding, the basis for the February 1980 denial was that the Veteran's right wrist/arm condition pre-existed service and was not aggravated in service.  Since the February 1980 rating decision, the Veteran has consistently maintained that his right arm/right wrist condition had its onset during service, and became progressively worse since that time.  In other words, the Veteran is claiming an error of fact, not an error of law, with respect to the February 1980 rating decision.  

Specifically, the Veteran argues that his right arm and wrist disability had its onset during service, and that there was no documentation or hint of any pre-existing disability such that the RO could have legally concluded that the Veteran had a pre-existing right arm/wrist disability that was not aggravated in service.  The Veteran points to a negative entrance examination to support his contentions.  The Veteran also asserts that his injury occurred after three months of service.  

In addition to the Veteran's assertions regarding the onset of his right arm and wrist disability, the evidence of record at the time of the February 1980 decision included service treatment records.  These records establish that no defects with regard to the Veteran's right wrist or forearm were noted on his enlistment examination of August 1975.  The Veteran entered service in October 1975 and on November 20, 1975, the Veteran complained of a right forearm and wrist problem.  He specifically noted pain in the distal end of the right forearm and wrist.  Critically, this entry specifically notes that the Veteran reportedly saw a "MD" prior to the Navy and was told there was a possibility of a cyst being there.  On examination, there was no edema, but the area was tender.  The Veteran also reported that his hand became numb when he used it a lot.  He was referred to a doctor on the same day.  The doctor's November 1975 note indicates the same complaints of pain in the right wrist and forearm.  Significantly, this note also indicates that the Veteran's pain began in January 1975.  According to the Veteran, the pain became severe two weeks prior to the examination and also included numbness.  The examiner observed that the Veteran may have had a questionable decreased pain sensitivity.  Tenderness was noted on examination at the distal ulnar aspect of the right wrist.  Decreased strength was noted in the right elbow, right wrist and right forearm.  X-rays taken the next day were negative for fracture or osteolytic lesions.  

About a week later, the Veteran returned for a follow up, and it was noted that he was doing well, with less pain.  The examiner indicated that he would continue the same treatment with ACE support.

On January 9, 1976, the Veteran was seen again for complaints of numbness in the right lower arm and wrist area.  Complaints of intermittent severe pain was also noted when the Veteran used his hands a lot.  The Veteran reported that it gave out on him.  The examiner noted that the previous workup in November 1975 was essentially negative and that he was treated with "ASA 5" relief.  On examination, the radial pulse was strong and regular, although tenderness on the ulnar distal and medial area was noted.  The impression was myocitis - tendonitis.  

On January 13, 1976, the Veteran was seen again for complaints of pain and numbness in the right wrist, with weakness and discomfort spreading to the hand and up the forearm.  The Veteran reported that this condition had been progressing for about one year.  On examination, Tinel's sign and Phalen's sign were both positive, and the Veteran had decreased sensation in his finger tips 1-4 on the right.  The impression was carpal tunnel syndrome (CTS).  

On January 19, 1976, the Veteran once again went to sick call complaining of pain in the right wrist times one year duration with increased severity.

The Veteran was sent for an EMG study in light of the decreased sensation in the first 4 digits of the right hand, positive Phalen's test, and provisional diagnosis of CTS.  A January 22, 1976 EMG report notes that the EMG was done in the right biceps, brachioradialis, triceps, abductor pollicis brevis and abductor digiti minimi.  Median nerve conduction velocity was done on the right.  The interpretation was normal EMG right arm and hand.  The doctor indicated that it was a normal right median nerve conduction velocity including terminal conduction across the right wrist.  

The Veteran was discharged on February 6, 1976.  He noted a history of swollen/painful joints on his February 1976 discharge examination.  The examiner noted the complaints as being affirmative for about 1 and 1/2 years.

The only other evidence of record at the time of the February 1980 rating decision was a private record showing that the Veteran suffered injury to his right arm and elbow in a post-service work-related accident on November 3, 1977.  

In sum, the record at the time of the February 1980 rating decision indicated that the Veteran did not report any defects on his entrance examination, and none were noted with respect to his right wrist and forearm; however, the service treatment records show that when the Veteran sought treatment in service for right wrist and arm pain and numbness from November 1975 through January 1976, that he indicated the pain had started one year earlier.  Additionally, the Veteran mentioned that prior to service, he sought treatment from a doctor who told him he may have a cyst in that area.  Additionally, although there was an in-service provisional diagnosis of CTS, this diagnosis was ruled out by a subsequent negative EMG study.  A chronic disability was not noted at discharge, and the first post service evidence of any right arm/wrist/elbow disability comes from a private record showing a work-related accident in December 1977, more than one year following discharge from service.  

RO decisions for which a timely notice of disagreement is not filed become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A , 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2011). 

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.   

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44. 

The Court stated that there is a presumption of validity to otherwise final decisions, and that, where such decisions are collaterally attacked, and motion of CUE is undoubtedly a collateral attack, the presumption is even stronger.  Id.   

To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487   (2006); see, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14.  

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.   

Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record). 

When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

Here, in his CUE claim, the Veteran stated that the RO incorrectly found that he had a pre-existing right arm/wrist disability because there was simply no evidence to suggest so.  Thus, the Veteran is claiming an error of fact.  However, as noted above, there was indeed evidence to suggest that the Veteran's pain began in early 1975, several months prior to his induction.  Thus, although there may have been nothing reported on his entrance exam, his assertion that there was not even a "hint" of a pre-existing disability is rebutted by the evidence of record at the time that decision was rendered.  In other words, the issue of whether the Veteran had a pre-existing right arm/wrist disability is certainly not "undebatable."  

The Veteran is essentially arguing that the RO failed to address the presumption of soundness, and he believes he was entitled to such at the time of the February 1980 decision.  Based on the evidence available at the time of the rating decisions at issue, any failure to apply the presumption of soundness does not constitute CUE in this case.  In finding that the condition had existed prior to service, the February 1980 rating decision implicitly determined that the presumption of soundness had been rebutted by clear and unmistakable evidence.  Indeed, the adjudicators must have determined that the information of record, to include the service treatment records indicating a problem which began before enlistment, constituted clear and unmistakable evidence that the condition existed prior to service, and was not aggravated during service.  As discussed, the record contains evidence that the Veteran reported to doctors during service that he sought treatment prior to service for a possible cyst on his right wrist, and, that he reported his pain began in early 1975.  Further, EMG testing in service was normal.  This evidence supports such a determination.  Therefore, the Veteran's disagreement with this determination would amount to no more than a disagreement with how the facts were weighed.  A disagreement with how the facts are weighed can never constitute CUE.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).

Even assuming, arguendo, that the Veteran's in-service right arm/wrist disability "unbeatably" was not part of any pre-existing disability, the outcome would not be manifestly different here.  The fact remains that at the time of the February 1980 decision, there was no nexus between any current disability and the in-service complaints, particularly given that the in-service EMG was negative for CTS, and given the intervening work-related injury in 1977.  Thus, a finding that the incorrect law was applied, does not amount to CUE in this case because the outcome would not necessarily be different.  

In sum, there is a supportable basis for finding that the condition clearly and unmistakably existed prior to service and was not aggravated therein, particularly as the Veteran was conceding pre-existence at that time as noted on at least three service treatment records, and because at the time of discharge, there was no chronic disability shown.  Accordingly, there was no CUE in the February 1980 RO rating decision which denied service connection for a right wrist/arm disability, and the appellant's CUE claim is therefore denied. 


ORDER

The claim of CUE in a February 1980 rating decision that denied service connection for a right wrist/arm disability is denied.  


REMAND

The Veteran seeks service connection for a right wrist/arm disability.  This claim was originally denied by the RO in a February 1980 rating decision.  The Veteran did not appeal that determination and it became final.  

In August 1997, the Veteran requested to reopen the claim of service connection for a right wrist/arm disability.  In a September 1997 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the claim.  The Veteran's notice of disagreement (NOD) with that determination was received at the RO in September 1997 and the RO issued a statement of the case (SOC) in February 1998.  The Veteran's VA Form 9 was received in March 1998.  

In September 2000, the Board reopened the previously denied claim, and remanded the reopened claim back to the RO for additional development of the record.  The matter was remanded again in December 2003.  The Board denied the claim in April 2005 and the Veteran appealed that decision to the Court.  In July 2006, the Court granted a Joint Motion to vacate and remand the Board's April 2005 Board decision.  In the Joint Motion, it was determined that the Board, in its April 2005 decision, relied on an inadequate VA examination conducted in 2001.  As such, the parties to the Joint Motion agreed that a new examination was necessary in order to fairly adjudicate the claim.  In light of the foregoing, the matter of entitlement to service connection for a right arm/wrist disorder was subsequently remanded back to the RO in August 2007 for compliance with the directives set forth in the Joint Motion.  

Unfortunately, the Veteran was not provided with an accurate duty-to-assist letter subsequent to the August 2007 remand; and, moreover, the Veteran failed to report to his scheduled examination.  It does not appear, however, that the Veteran is aware that his claim will be denied as a matter of law if he fails to report, without good cause, for an examination scheduled in conjunction with a reopened claim.  38 C.F.R. § 3.655(b).  Because the claim is remanded for compliance with VAs duty-to-notify and assist regulations, the Veteran should also be notified of why an examination is necessary, and, in particular, of the consequences of his failure to report.  

With regard to VAs duties to notify and assist, the RO sent the Veteran letters in March 2009 and September 2010 pertaining to his claim of service connection for a right arm/wrist disability.  These letters, however, incorrectly notified the Veteran that his claim was last finally denied in March 1980, and that he needed to submit new and material evidence to reopen his claim.  These letters also specifically notified the Veteran that the RO could not provide a medical examination or obtain a medical opinion until his claim was successfully reopened.  The letters then went on to provide a definition of new and material evidence and explained the reason for the prior denial in 1980.  

In this case, however, the Veteran's claim has already been reopened.  As previously noted, the claim was reopened by a September 2000 Board decision, and the reopened claim was remanded for additional development and that time.  The claim was again remanded in 2003 before the Board denial of April 2005.  

Significantly, the Court's action of vacating and remanding the April 2005 decision does not change the fact that the claim remains reopened pursuant to the Board's earlier decision to reopen the claim in September 2000.  Because this claim is one of service connection, and not a claim to reopen, the Veteran must now be provided with a corrected duty-to-assist letter and an explanation curing the prior defect in the March 2009 and September 2010 letters.  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

It is also noted that the Veteran refused to appear for a VA examination scheduled in conjunction with his claim of service connection for a right wrist/arm disability.  Significantly, the Court specifically indicated that a VA compensation and pension examination was necessary to obtain a medical nexus opinion in this case because the previous VA opinion obtained in December 2001 was inadequate.  The Veteran was scheduled for this examination but he failed to report.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991).  Although the Veteran sincerely believes the records as it stands provides adequate evidence to grant his claim, the Joint Motion indicated otherwise, and the Court agreed.  

In the July 2006 Joint Motion, the Veteran and the Secretary of VA (the parties) agreed that the Board had not fulfilled its duty to assist under 38 U.S.C.A. § 5103A because a medical examination had not been provided to obtain an opinion; and, the parties found that such was necessary to make a decision on the claim.  More specifically, the parties argued that the December 2001 VA examination was inadequate and that the Board's reliance on this examination in support of its decision was misplaced.  The parties noted that the December 2001 VA examiner did not consider the other evidence of record, namely, the September 2001 memorandum from Dr. Digby which indicated that the Veteran had a diagnosis of severe degenerative joint disease, significant myositis with considerable pain, and myalgia.  

Moreover, the parties argued that the examiner's opinion, which found no current diagnosis and found that the Veteran's symptoms were not incurred in service, was conclusory, especially considering the likelihood that his symptoms were masked by a hefty dosage of pain medication.  The Court agreed, and issued an Order to vacate and remand the Board's April 2005 decision.  

The Veteran maintains that the record is complete and that his claim should be granted based on the evidence currently of record, and that no additional examination or opinion would be meaningful.  This is not good cause for VA purposes.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  Importantly, regulations state that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; however, when the examination is scheduled in conjunction with any other original claim, including a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Thus, if the Veteran does not appear for the examination which has been deemed necessary to accurately adjudicate this appeal, the claim may be denied as a matter of law.  

A claimant has a duty to cooperative in attending a VA examination and the failure to do so may be considered a failure to cooperate for purposes of 38 C.F.R. § 3.655.  See Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (noting that a veteran's failure to cooperate in VA's efforts to adjudicate his claim for service connection "would subject [him] to the risk of an adverse adjudication based on an incomplete and underdeveloped record").

Such is the case here.  The December 2001 VA examiner provided an inadequate VA opinion; yet, the Veteran chose not to appear for an examination that was deemed necessary to decide his claim.  

The Veteran has provided numerous correspondence repeating and reiterating the same contention over again with regard to his claim, and the Board is mindful of the Veteran's belief that his right arm/wrist disability had its onset during service.  However, the Veteran does not possess the requisite medical background to provide the competent nexus opinion required in this case.  Although the Veteran is certainly competent to describe symptoms of pain and numbness, he is not competent to provide answers to more complex medical questions, such as whether the Veteran has a current disability of the right wrist and arm that had its onset during service.  

Similarly, the Veteran continues to submit private treatment records showing prior and ongoing treatment for a right arm/wrist disability.  These records include duplicative reports from Drs. Calabria, Digby, and Villarreal, noting that the Veteran is totally and permanently disabled.  Additionally, records showing ongoing treatment include an August 2010 memorandum from the Veteran's medical massage therapist who indicated that the Veteran was in constant pain with severe weakness.  The massage therapist also indicated that the Veteran had endured this agony for over 30 years.  

The Veteran also submitted recent private treatment records from Dr. Tichacek.  A January 2011 progress note indicates that the Veteran had significant dysfunction of his right arm as a result of an injury which he stated occurred during Basic Training in 1975 where he had to have multiple surgeries for carpal tunnel syndrome, right ulnar nerve transfer which he stated has been worsening.  

Also, additional lay statements submitted in 2006 from various individuals note that the Veteran has a severe current disability.  One of the statements, from the Veteran's nephew, noted that the Veteran had no arm problems prior to his entry in the military, and all his problems began during the military.  In 2010, the Veteran's current wife submitted a lays statement noting that the Veteran's active service was the origin of his right arm disability.  

In sum, the evidence in this case consists of the Veteran's self-reported history of an in-service injury and continuity of symptoms.  These contentions are supported only by lay observers, none of which claim to actually have witnessed an injury in service that was the origin of the current disability.  Further, none of the private medical evidence of record provides the requisite nexus necessary to grant this claim.  Various doctors and examiners have noted the Veteran's self-reported history, but no medical professional has provided a reasoned medical opinion linking the Veteran's current disability of the right arm/wrist to any disease or injury incurred in service.  The service treatment records show that the Veteran was treated for pain in the right wrist during service, but there is no indication that he suffered an injury to the right wrist, or that the post-service diagnosis form 1977 is the same disability from which the Veteran complained of in service.  In this regard, the record shows that the Veteran incurred injury in the work place in 1977.  
Although the Veteran maintains that his wrist was disabled prior to the injury, there remains no nexus opinion linking the Veteran's current right arm/wrist disability to any disease or injury in service.   Thus the need for a VA examination.  

The Veteran also seeks to reopen a previously denied claim of service connection for a nervous disorder.  

Here, the RO denied service connection for a nervous disorder by way of a February 1998 rating decision.  The basis of the denial was that the service treatment records were negative for any symptoms, findings, or diagnosis of any psychiatric disability; there was no evidence of treatment for a psychiatric disability immediately following discharge from service, and there was no evidence of record showing that any current psychiatric disorder was related to service or to any incident of service.  Notice of that determination was sent to the Veteran in March 1998.  

The Veteran's NOD with that determination was received at the RO in March 1998, and the RO issued an SOC in April 1999.  The Veteran's substantive appeal (VA Form 9) was received at the RO in July 1999.  In order for a substantive appeal to be considered timely, it must be filed (received) within 60 days from the date that the agency of original jurisdiction (RO) mails the SOC to the appellant, or within the remainder of the one-year period from the date of the mailing of the notification of the determination being appealed.  Here, the substantive appeal (VA Form 9) was not received within 60 days from April 1, 1999 (the date the SOC was mailed) or within a year from March 1998, the date on which notice of the rating decision at issue was mailed to the Veteran.  As such, the Veteran's substantive appeal to the Board with respect to the February 1998 rating decision was not timely, and the February 1998 rating decision became final. 

The Veteran maintains that he never received the RO's April 1999 SOC, and thus, had no idea what the time limit was for submission of the substantive appeal.  In a March 2000 letter to the Veteran, the RO explained the course of events, as noted above, noting specifically when the SOC was mailed to the Veteran.  The Veteran did not respond to the letter or specifically request to appeal the timeliness of the substantive appeal.  Importantly, there is a presumption of regularity that attends the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 1992), the United States Court of Appeals for Veterans Claims (Court) applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  

While the Veteran has asserted that he never received the April 1999 SOC, such statement, alone, is not sufficient to rebut the presumption of administrative regularity that the SOC was properly mailed to the Veteran in April 1999.  Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption). 

In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of administrative regularity in the mailing of the April 1999 SOC to the Veteran.  It is therefore presumed that the SOC was sent to the Veteran on April 1, 1999 at his last known address of record.

The July 1999 VA Form 9 can, however, be considered a claim to reopen a previously denied claim of service connection for a nervous disorder.  The Veteran subsequently made clear his intention to submit such a claim to reopen in March 2002.  This claim was denied by the RO by way of a December 2002 rating decision.  In that decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim.  

The Veteran timely appealed that determination.  His NOD was received in January 2003; an SOC was issued in May 2005, and the Veteran timely perfected an appeal to the Board with the submission of a substantive appeal (VA Form) which was received at the RO in May 2005.  

In an August 2007 remand, the Board directed the RO to correct a deficiency with respect to providing adequate notice to the Veteran in conjunction with his claim to reopen a previously denied claim of service connection for a nervous disorder.  The August 2007 remand pointed out that although the Veteran had been provided with a standard duty-to-assist letter, it did not meet the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition to the above notice and assistance directives, the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), addressed directives consistent with VA's duty to notify with regard to new and material evidence.  In order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In essence, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim includes the type of evidence that describes the bases for the denial in the prior decision and describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  

Here, the claim to reopen was remanded in August 2007 so that the RO could provide the Veteran with proper notice regarding new and material evidence in compliance with the directives of Kent.  The RO sent a duty-to-assist letter to the Veteran in October 2008; however, this letter did not provide accurate information regarding the procedural history of the Veteran's claim to reopen.  

More specifically, the letter did not provide notice of what constituted new and material evidence to reopen a service connection claim or provide notice of why the prior claim was denied.  In other words, the October 2008 letter is not Kent compliant.  First, the letter notified the Veteran that he was previously denied service connection for a psychiatric disorder and notified of that decision on January 6, 2003.  The notice further indicated that new and material evidence was necessary to reopen the claim.  The notice indicated that the Veteran's claim was previously denied because new and material evidence was not received to reopen the claim and therefore, the evidence must relate to that fact.  This is incorrect.  

As outlined above, the claim was previously denied in a February 1998 rating decision and the reason for that denial was that the service treatment records were negative for any symptoms, findings, or diagnosis of any psychiatric disability; there was no evidence of treatment for a psychiatric disability immediately following discharge from service, and there was no evidence of record showing that any current psychiatric disorder was related to service or to any incident of service.  In other words, the Veteran's last final denial, in February 1998, was based on the merits of the claim, not on a new and material basis, as the RO's October 2008 duty-to-assist letter suggests.  

In light of the foregoing, the Veteran was not properly notified of what evidence was necessary to substantiate his claim because he was not provided adequate (accurate) notice of why his claim was denied on the merits, in the February 1998 rating decision.  It would therefore be prejudicial to decide this claim at this time.  

Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the RO to provide the Veteran with a Kent compliant duty-to-assist letter in conjunction with his claim to reopen a previously denied claim of service connection for an acquired psychiatric disorder, and this was not accomplished, another remand is required to comply with the remand instructions.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a revised duty-to-assist notice regarding the claim of service connection for a right arm/wrist disability.  The letter must address the merits of the claim, because this claim was reopened pursuant to a September 2000 Board decision.  The letter must notify the Veteran of the information and evidence not of record that is necessary to substantiate a claim of service connection, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice should also provide the Veteran with the consequences of his failure to report to a VA examination pursuant to 38 C.F.R. § 3.655 as it pertains to his reopened claim.  In other words, the Veteran should be notified that his claim will be denied as a matter of law if he chooses, without good cause, to refuse to report to a VA examination deemed necessary to decide his claim.  

2.  Send the Veteran a revised duty-to-assist notice regarding the request to reopen the claim of service connection for an acquired psychiatric disorder.  The notice letter must describe the elements necessary to establish service connection for a disability, must explain the definition of new and material evidence, and must describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial of February 1998.  In other words, the Veteran must be provided the reasons for why the underlying claim of service connection was denied, so that he is aware of what he needs to show to substantiate his claim.  The Veteran should then be afforded an appropriate period of time to respond and to submit new and material evidence sufficient to reopen the claim.  The RO should attempt to obtain any additional evidence identified by the Veteran. 

3.  Schedule the Veteran for a VA joints and/or neurology examination to determine the current nature and likely etiology of any right arm and/or wrist disorder.  The examiner should first determine whether any such disabilities exist, and if so, should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the right wrist and/or right arm was incurred during active service, or related to the in-service treatment, to include as a result of the claimed in-service injury.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  Importantly, the examiner's opinion should consider the Veteran's credible and competent statements as to his injuries sustained during service and his description of symptoms, and that he first suffered from right wrist and arm pain during service.  

A complete rationale for all opinions proffered must be included in the report provided.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Thereafter, the RO should undertake any additional development deemed necessary, including any additional examinations if appropriate, before readjudicating the claims taking into consideration any additional evidence received since the issuance of the last SSOC.  If any of the benefits sought on appeal remains denied, the appellant and the appellant's representative if any should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


